Mr. Justice Bean,
after stating the facts, delivered the opinion of the court.
1. The contention for the defendant seems to be that the statement .of the first cause of action is insufficient because it does not show a liability on the part of the defendant under the terms and conditions of the lease from the plaintiff to Luse. But we do not understand this to be an action on the lease, but for use and occupation of the premises by the defendant, with plaintiff’s consent, after the expiration of such lease, and that the allegations concerning the lease to Luse were intended as a mere matter of inducement for the purpose of showing the circumstances under which defendant came into possession of the premises. The complaint, no doubt, contains much unnecessary matter, but it is averred, substantially, that defendant entered into possession and occupied the premises by consent of the plaintiff, as the successor in interest of Luse, and while so occupying paid the rent therefor at the rate stipulated in the lease during the term, and that after the expiration of the term it continued to so occupy and use the premises as a tenant by and with the consent of plaintiff. These facts, if true, establish the relation of landlord and tenant between the plaintiff and defendant, so as *18to entitle the plaintiff to recover for the use and occupation of the premises, and the lease in question is admissible to fix the amount of rent: 1 Taylor on Landlord and Tenant, §§ 19 and 22; Wood on Landlord and Tenant, § 552.
2. The objection to the statement of the second cause of action is that it appears therefrom that the deed containing the stipulations upon which the action is founded was not signed by the defendant. But the rule is well settled that a deed-poll, when accepted by the grantee, becomes the mutual act of the parties; and a stipulation therein to be performed by the grantee becomes, by force of such acceptance, a valid contract on his part upon which an action may be maintained: 1 Taylor’s Landlord and Tenant, § 147; Goodwin v. Gilbert, 9 Mass. 510; Newell v. Hill, 2 Met. (Mass.) 180. It is clear, therefore, that an action lies for the rent reserved in the deed from the plaintiff to the defendant, although not signed by the latter.
It follows that the judgment of the court below must be affirmed, and it is. so ordered.
Affirmed.